Third District Court of Appeal
                               State of Florida

                          Opinion filed August 12, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2326
                          Lower Tribunal No. 85-3768
                             ________________


                           Leonardo T. Morales,
                                    Petitioner,

                                        vs.

                        The State of Florida, et al.,
                                   Repondents.



      On the Court’s Order to Show Cause.

      Leonardo T. Morales, in proper person.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for respondents.


Before SHEPHERD, EMAS and SCALES, JJ.

      PER CURIAM.
      On June 3, 2015, this Court issued an opinion denying Leonardo T.

Morales’s petition for a writ of habeas corpus. Our opinion contained an order to

show cause why Morales should not be prohibited from filing with this Court any

further pro se appeals, petitions, motions or other proceedings related to his

criminal sentence in circuit court case number 85-3768.

      Morales    responded     by   filing   with   this    Court   a   motion    for

rehearing/reconsideration, a response to the order to show cause, and a request for

a written opinion. In this omnibus submission, Morales again raises his contention

that his criminal sentence was illegal because his sentencing guidelines scoresheet

misidentified the primary offense (of the two crimes for which he was convicted).

      Morales’s response raises no new information or argument for our

consideration. This matter is well settled on the merits.1 Accordingly, we conclude

that Morales has not shown good cause to justify further pro se filings of appeals,

petitions, motions, or other proceedings with this Court.

      We must balance Morales’s pro se right of access to courts with this Court’s

need to devote finite resources to legitimate appeals, recognizing the seriousness of

the sanction when the litigant is a criminal defendant. State v. Spencer, 751 So. 2d
1 See, e.g., Morales v. State, 73 So. 3d 775 (Fla. 3d DCA 2011) (Table) (affirming
the trial court’s findings on the merits upon Morales’s 3.800 motion to correct
illegal sentence).

                                         2
47, 48 (Fla. 1999). After an order to show cause and an opportunity to respond, a

court may prevent such further filings. Id.

      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse further filings related to case number 85-3768; provided,

however, that filings related to case number 85-3768 may be accepted by the Clerk

if such filings have been reviewed and signed by an attorney who is a licensed

member of the Florida Bar in good standing.

      Any further and unauthorized pro se filings by Morales will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      The motion for rehearing is denied.

      Order issued.




                                          3